Case 1:17-cv-01789-DLC Document 425-6 Filed 09/13/19 Page 1 of 7




                          EXHIBIT F
        Case 1:17-cv-01789-DLC Document 425-6 Filed 09/13/19 Page 2 of 7



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK
________________________________________________
                                                 :
SECURITIES AND EXCHANGE                         :
COMMISSION,                                     :
                                                 :
            Plaintiff,                           :
                                                 :
                          v.                     : Case No. 17-CV-1789(DLC)
                                                 :
LEK SECURITIES CORPORATION,                     :
SAMUEL LEK, VALI MANAGEMENT                     :
PARTNERS dba AVALON FA LTD,                     :
NATHAN FAYYER, and SERGEY PUSTELNIK,            :
                                                 :
            Defendants.                          :
________________________________________________:

     DEFENDANT AVALON’S FIRST SET OF INTERROGATORRIES TO PLAINTIFF

        Pursuant to Rule 33 of the Federal Rules of Civil Procedure (“Rules”) and Local Civil

Rule 33.3(b), Defendant Vali Management Partners dba Avalon FA LTD (“Avalon”) hereby

requests that plaintiff Securities and Exchange Commission (“SEC”) answer under oath the

following interrogatories within 30 days from the date of service hereof.

                            DEFINITIONS AND INSTRUCTIONS

I.      Definitions

        a.     Standard Definitions

        Pursuant to Local Civil Rule 26.3, the following definitions apply to these requests:

        1.     Communication. The term “communication” means the transmittal of

information (in the form of facts, ideas, inquiries or otherwise).

        2.     Document. The term “document” is defined to be synonymous in meaning and

equal in scope to the usage of the term “documents or electronically stored information” in Rule
          Case 1:17-cv-01789-DLC Document 425-6 Filed 09/13/19 Page 3 of 7



34(a)(1)(A). A draft or non-identical copy is a separate document within the meaning of this

term.

          3.      Identify (with respect to persons). When referring to a person, “to identify”

means to give, to the extent known, the person’s full name, present or last known address, and

when referring to a natural person, additionally, the present or last known place of employment.

Once a person has been identified in accordance with this subparagraph, only the name of that

person need be listed in response to subsequent discovery requesting the identification of that

person.

          4.      Identify (with respect to documents). When referring to documents, “to identify”

means to give, to the extent known, the (i) type of document; (ii) general subject matter; (iii) date

of the document; and (iv) author(s), addressee(s) and recipient(s). In the alternative, the

responding party may produce the documents, together with identifying information sufficient to

satisfy Rule 33(d).

          5.      Parties. The terms “plaintiff” and “defendant” as well as a party’s full or

abbreviated name or a pronoun referring to a party mean the party and, where applicable, its

officers, directors, employees, partners, corporate parent, subsidiaries or affiliates. This

definition is not intended to impose a discovery obligation on any person who is not a party to

the litigation.

          6.      Person. The term “person” is defined as any natural person or any legal entity,

including, without limitation, any business or governmental entity or association.

          7.      Concerning. The term “concerning” means relating to, referring to, describing,

evidencing or constituting.

II.       Rules of Construction




                                                   2
           Case 1:17-cv-01789-DLC Document 425-6 Filed 09/13/19 Page 4 of 7



           Pursuant to Local Rule 26.3, the following rules of construction apply to this discovery

request:

         1.      All/Any/Each. The terms “all,” “any,” and “each” shall each be construed as

encompassing any and all.

         2.      And/Or. The connectives “and” and “or” shall be construed either disjunctively

or conjunctively as necessary to bring within the scope of the discovery request all responses that

might otherwise be construed to be outside of its scope.

         3.       Number. The use of the singular form of any word includes the plural and vice

versa.

III.     Instructions

         1.      Unless otherwise indicated, the time period covered by each of the interrogatories

herein is from September 1, 2010, to the date of Your response, including any required

supplemental responses.

         2.      These interrogatories call for all information that is known or is available to You,

including all information in Your possession, custody or control, or in the possession, custody, or

control of Your current or former employees, attorneys, agents, accountants, advisors, or

representatives.

         3.      Answer each interrogatory fully. If You object to any interrogatory, state the

reasons for objection and answer to the extent the interrogatory is not objectionable. If You are

unable to answer an interrogatory fully, submit as much information as is available, explain why

Your answer is incomplete, and identify and describe all other sources of more complete

information. In any interrogatory requesting identification of a document, identify the document

specifically by bates numbers.




                                                   3
        Case 1:17-cv-01789-DLC Document 425-6 Filed 09/13/19 Page 5 of 7



       4.      The requirements of Rule 33 are incorporated by reference.

                                      INTERROGATORIES

       1.      Identify all findings, holdings, rulings, opinions, precedents which you contend

support your claim that “layering” or “spoofing” as described in the Complaint violated any

federal securities laws, rules, regulations.

       2.      Identify all findings, holdings, rulings, opinions, precedents which you contend

support your claim that “cross market manipulation” as described in the Complaint violated any

federal securities laws, rules, regulations.

       3.      Identify the counter-party in each and every transaction that the SEC alleges in

the Complaint violated any federal securities laws, rules, regulations.

       4.      Identify the amount of fees received by the SEC with respect to each and every

transaction that the SEC alleges in the Complaint violated any federal securities laws, rules,

regulations.

       5.      Identify all SEC personnel and employees that reviewed, discussed, obtained,

received or had knowledge of the documents that the SEC received from the Department of

Justice via letter September 16, 2015 from Nicholas Grippo to Owen Granke and Sarah Nilson or

any memo, report or other document discussing or summarizing those documents.

       6.      Identify the “offshore brokerage firm” identified in paragraphs 16-31 of the

complaint the SEC filed against Aleksandr Milrud in the United States District Court for the

District of New Jersey, Case 2:15-cv-00237-KM-JBC.

       7.      Identify which allegations in the Complaint, if any, in the Complaint identified in

Interrogatory 6 above concern or relate to Defendants Avalon, Serge Pustelnik or Nathan Fayyer.




                                                 4
        Case 1:17-cv-01789-DLC Document 425-6 Filed 09/13/19 Page 6 of 7



       8.      Identify which allegations in the Complaint in this action, if any, relate to or

concern Aleksandr Milrud.

       9.      Identify all facts and document that support your contention that Defendant Serge

Pustelnik was an agent, employee, principal, control person, alter ego or owner of Avalon, and

identify each person upon whose testimony you expect to rely to support such a contention and

summarize the facts known to each such person.

       10.     With respect to your First Claim for Relief (Violations of Section 10(b) of the

Exchange Act and Rule 10b-5), explain the basis for the claim, identify all facts and documents

that support the claim, identify each person upon whose testimony you expect to rely to support

such claim, and summarize the facts known to each such person that support the claim.

       11.     With respect to your Second Claim for Relief (Violations of Section 17(a)(1) and

(3) of the Securities Act) explain the basis for the claim, identify all facts and documents that

support the claim, identify each person upon whose testimony you expect to rely to support such

claim, and summarize the facts known to each such person that support the clam.

       12.     With respect to your Fourth Claim for Relief (Violations of Section 9(a)(2) of the

Exchange Act) explain the basis for the claim, identify all facts and documents that support the

claim, identify each person upon whose testimony you expect to rely to support such claim, and

summarize the facts known to each such person that support the clam.

       13.     With respect to the Fifth, Sixth, Seventh and Ninth Claims for Relief (Aiding and

Abetting) explain the basis for the claim, identify all facts and documents that support the claim,

identify each person upon whose testimony you expect to rely to support such claim, and

summarize the facts known to each such person that support the clam.




                                                  5
        Case 1:17-cv-01789-DLC Document 425-6 Filed 09/13/19 Page 7 of 7



       14.     With respect to your Tenth and Twelfth Claim for Relief (Violations of Section

20(a) of the Exchange Act) explain the basis for the claim, identify all facts and documents that

support the claim, identify each person upon whose testimony you expect to rely to support such

claim, and summarize the facts known to each such person that support the clam.

Dated: November 6, 2017




                                                     _____________________________
                                                     James M Wines
                                                     SDNY Bar. No. JW5859
                                                     Law Office of James M Wines
                                                     1802 Stirrup Lane
                                                     Alexandria, VA 22308
                                                     202.297.6768
                                                     winesj@wineslegal.com

                                                     Steven Barentzen
                                                     Law Office of Steven Barentzen
                                                     375 Park Avenue, Suite 2607
                                                     New York, NY 10152
                                                     Phone: (212) 634-4795
                                                     Fax: (202) 888-6268
                                                     Steven@barentzenlaw.com

                                                     Mailing Address:
                                                     910 17th Street, NW, Suite 800
                                                     Washington DC 20006

                                                     Attorneys for Defendant Avalon FA LTD




                                                6
